Exhibit 10.28

[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

EXCLUSIVE SUBLICENSE AGREEMENT

This AGREEMENT (“Agreement”), dated November 7, 2006 (the “Effective Date”), is
made by and between BioSante Pharmaceuticals, Inc., 111 Barclay Boulevard,
Lincolnshire, IL 60069 (“BPA”), and Bradley Pharmaceuticals, Inc., 383 Route 46
West, Fairfield, New Jersey 07004-2402 (“Company”).

WHEREAS, BPA has certain rights under that certain License Agreement dated as of
June 13, 2000, as amended in a series of six amendments, as follows:  Amendment
No. 1 dated May 20, 2001; Amendment No. 2 dated July 5, 2001; Amendment No. 3
dated August 30, 2001; Amendment No. 4 dated August 8, 2002; Amendment No. 5
dated December 30, 2002; and Amendment No. 6 dated October 10, 2006 with three
clarifying letters dated October 27, 2006, November 6, 2006, and November 7,
2006 (the foregoing collectively the “Prime License Agreement”) from Antares
Pharma IPL AG (“Antares”), successor in interest to Permatec Technologie, AG
(“Permatec”).

WHEREAS, pursuant to the rights under the Prime License Agreement, BPA has
developed a product referred to as Bio-E-Gel®, which is a transdermal gel
estradiol product for the treatment of hot flashes.

WHEREAS, as part of its development, BPA has prepared and filed a New Drug
Application (“NDA”) with the United States Food and Drug Administration (“FDA”)
with respect to Bio-E-Gel and the NDA has been accepted as filed by the FDA in
April 2006, and is currently under review.

WHEREAS, BPA desires to grant and Company desires to accept an exclusive
sublicense for Bio-E-Gel in the Territory of the United States in the Field,
subject to the limitations and applicable terms of the Prime License Agreement.

1.             Definitions.

(a)           “Affiliate” shall mean any corporation or other business entity
that directly or indirectly controls, is controlled by, or is under common
control with a party.  Control means ownership or other beneficial interest in
50% or more of the voting stock or other voting interest of a corporation or
other business entity.

(b)           “Field” shall mean all uses licensed and permissible under the
Prime License Agreement.

(c)           “Generic Equivalent” shall mean an A/B rated generic equivalent or
substitute of a Product on sale in any part of the Territory.

(d)           “Know How” shall mean all information and data, which are not
generally known including, but not limited to, patent claims and related
information not yet disclosed to the public, formulae, procedures, protocols,
manufacturing processes, regulatory filings


--------------------------------------------------------------------------------


[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

including NDAs, techniques and results of experimentation and testing, which (i)
relate to any of the Products, and (ii) are necessary or useful to the
development, marketing or manufacture of any of the Products in the Territory
(in the case of manufacture, worldwide), all to the extent as of the effective
date of this Agreement owned or otherwise controlled by and at the free
disposition of BPA.

(e)           “Launch Indication” shall mean the treatment of hot flashes in
menopausal women.

(f)            “Net Sales” shall mean the aggregate arms-length gross price
invoiced by Company for the sale for commercial use of Products to
non-affiliated third parties during the relevant period, less deductions for (i)
normal and customary trade and cash discounts, credits and allowances (for
rejection or return of Products), rebates or refunds incurred or granted; and
(ii) sales, use or excise taxes and duties, and freight and insurance, to the
extent included in the gross price charged.

(g)           “New Indication” shall mean the development and commercialization
of Products in any other indication but the Launch Indication.

(h)           “Patents” shall mean those patents and patent applications that
are (1) owned by BPA or (2) licensed to BPA at any time during the term of this
Agreement with the right to sublicense under the Prime License Agreement and
that claim (i) the Product (including methods of manufacture and/or use) in the
United States; or (ii) the manufacture of Product outside of the United States.
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX. 
A list of the Patents in each of (i) and (ii) as of the Effective Date is
attached as Exhibit A, which shall from time-by-time be updated as necessary to
reflect the then-current status of the Patents.

(i)            “PDE” will mean a Primary Detail Equivalent calculated as
follows:  for a given time period, PDE shall equal the sum total of (1) the
number of Primary Product Presentations occurring during such time period
multiplied by 1.0 and (2) the number of Secondary Product Presentation occurring
during such time period multiplied by 0.5.  “Primary Product Presentation” shall
mean a presentation in which Product attributes are verbally presented for at
least fifty percent (50%) or more of the total presentation time.  “Secondary
Product Presentation” shall mean a presentation in which Product attributes are
verbally presented for less than fifty percent (50%) of the total presentation
time.

2


--------------------------------------------------------------------------------


(j)            “Products” shall mean that certain product, currently known as
Bio-E-Gel® and described in the NDA filed by BPA with the FDA in April 2006,
together with any improvements or modifications thereto.

(k)           “Royalty Term” means the period starting with the first commercial
sale of Product in the Territory and ending upon the later of (i) the expiration
of the last to expire of the Patents with at least one Valid Claim covering such
Product (including its use or manufacture) in the Territory and (ii) the twelfth
(12th) anniversary of the first commercial sale of such Product in such
country.  However, if BPA or Antares obtains a patent during the term of this
Agreement that achieves exclusivity for the Product in the Territory, then the
Royalty Term shall continue for the life of that patent.

(l)            “Territory” shall mean the United States of America and those of
its territories and possessions over which the FDA has regulatory authority.

(m)          “Trademark” shall mean the registered trademark BIO-E-GEL (U.S.
Registration No.  3,046,494) for use on or in connection with pharmaceutical
products (including the Product), and all goodwill associated therewith and
symbolized thereby.  In the event that FDA requests or requires that a different
trademark be used in connection with the Product, then such trademark submitted
by BPA shall be the Trademark in lieu of BIO-E-GEL; provided that if BPA has not
submitted such different trademark to the FDA on or before the Effective Date,
BPA shall reasonably consult with Company on the selection of such different
trademark.

(n)           “Valid Claim” means any claim of an issued and unexpired Patent
which has not been held unenforceable or invalid by a court or other
governmental agency of competent jurisdiction in an unappealed or unappealable
decision, and which has not been disclaimed or admitted to be invalid or
unenforceable through reissue or otherwise, which claim would be infringed by
the sale by Company of Products but for the licenses granted herein.

2.             License Grant.

(a)           BPA grants to the Company, upon and subject to all the terms and
conditions of this Agreement (i) an exclusive sublicense under BPA’s rights
under the Patents and an exclusive license under BPA’s rights to Know How to
make, have made, use, sell, offer for sale, import, and develop Products in the
Field in the Territory (and otherwise to practice and use such Patents and Know
How in the Field in the Territory to make, have made, use, sell, offer for sale,
import, and develop Products in the Field in the Territory) and (ii) a
non-exclusive sublicense (limited to Canada, New Zealand, South Africa, Israel,
Mexico, The People’s Republic of China (including Hong Kong), and Indonesia)
under BPA’s rights under the Patents and Know How to make and have made Product
for importation of such Product into the Territory for sale by Company in the
Field in the Territory, provided that Company agrees that it shall not use any
such rights for any other purpose.

(b)           BPA grants to the Company, upon and subject to all the terms and
conditions of this Agreement an exclusive license to use the Trademark on
Products in the Field in the Territory in connection with the foregoing
sub-license, as further set forth in Section 15 below.

3


--------------------------------------------------------------------------------


(c)           Company recognizes that certain rights granted in this Agreement
derive from and are subservient to the Prime License Agreement.  Notwithstanding
any other provision in this Agreement, this Agreement does not and shall not be
read to grant to Company any rights regarding any intellectual property that is
the subject of the Prime License Agreement that are not granted to BPA under
that Prime License Agreement.  The provisions of the Prime License Agreement
that are required to be incorporated into this Agreement are reproduced in full
on the attached Exhibit B.  Such provisions of the Prime License Agreement in
the form attached are hereby incorporated into this Agreement.  Further, Company
agrees that it shall be bound by those obligations set forth in the Prime
License Agreement but only to the extent that the Prime License Agreement
affirmatively imposes or requires such obligations to be imposed on sublicensees
of BPA and only to the extent such obligations were in effect on the Effective
Date.  As for any additional obligations under the Prime License Agreement
binding upon sublicensees which arise after the Effective Date, by amendment of
the Prime License Agreement or otherwise, Company shall be bound only to those
specific additional obligations to which it has agreed to be bound in a written
amendment to this Agreement duly executed by Company.  Company shall not
knowingly take any action (or refuse to take any action) that would cause a
breach of the Prime License Agreement, and any termination of rights resulting
from such a breach shall not be an event of a breach by BPA.  In connection with
the foregoing, Company shall reasonably cooperate with BPA in all respects
(including making available relevant employees, records, papers, information,
samples, specimens, and the like) to timely cure or resolve any dispute between
Antares and BPA relating to the Prime License Agreement, or any alleged breach
of the Prime License Agreement.  Such cooperation shall be at BPA’s expense
unless the underlying dispute or alleged breach results from action or inaction
by Company in contravention of Company’s obligations and rights hereunder, in
which case it shall be at Company’s expense.

(d)           BPA covenants with Company that during the term of this Agreement
(i) BPA shall not take any action (or refuse to take any action) that would
cause a breach of the Prime License Agreement or termination of the rights
granted under the Prime License Agreement; (ii) BPA shall take all reasonable
actions to timely cure any breach of the Prime License Agreement, and (iii) if
BPA becomes aware of any alleged or actual breach by BPA of the Prime License
Agreement (including without limitation by receipt of a notice from Antares
thereof), BPA shall promptly provide Company a detailed notice of the nature and
circumstances of such breach and a copy of any notice provided by Antares to
BPA.

(e)           All rights and interests not expressly granted to Company are
reserved by BPA.

(f)            Company and its Affiliates and sublicensees shall not sell or
otherwise distribute Products to customers outside of the Territory or to any
party who the Company or BPA has reasonable grounds to believe is likely to
export the Products outside the Territory.  Company shall require its
distributors who sell or otherwise distribute Products to make a covenant
similar to that provided by Company in this Section 2(f) with respect to
Products.  All inquiries or orders received by Company for the Products to be
delivered outside the Territory shall be referred to BPA.  BPA and its
Affiliates and sublicensees shall not sell or otherwise distribute Products to
customers within the Territory or to any party who the Company or BPA has
reasonable grounds to believe is likely to import the Products into the
Territory.  BPA shall require its distributors who sell or otherwise distribute
Products to make a covenant similar to

4


--------------------------------------------------------------------------------


[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

that provided by BPA in this Section 22(f) with respect to Products.  All
inquiries or orders received by BPA for the Products to be delivered within the
Territory shall be referred to Company.

(g)           Within thirty (30) days of the Effective Date, BPA shall provide
Company with a written report setting forth a summary and status of all Patents
and Know How as of such date.  Thereafter, on each anniversary of the Effective
Date during the term of this Agreement, BPA shall provide Company with a
detailed written report setting forth a summary and status of (i) all additional
BPA Know How that BPA may develop or acquire or that BPA has not previously
disclosed to Company pursuant to this Section 21(a) and (ii) all BPA Patents
that have not been previously disclosed to Company pursuant to this
Section 21(a).

(h)           During the term of this Agreement, BPA shall, at Company’s
request, exercise commercially reasonable efforts to enforce the exclusivity of
the license rights granted to BPA pursuant to the Prime License Agreement if
such rights are violated by Antares or any third-party licensee of BPA outside
the Territory.

3.             Up-Front License Fees, Royalties and Milestones.

(a)           In consideration of the rights granted herein, the Company shall
pay to BPA:

(i)            a royalty of XXX% of Net Sales of the Product distributed or sold
in the Territory in all years during the Royalty Term, as adjusted as provided
below.

(1)           Generic Competition.  If a Generic Equivalent is reasonably
notified by either party under Section 14(b) to infringe a Patent available for
a Product in a country in the Territory during the Royalty Term, and Company
furnishes evidence that the marketing of such Generic Equivalent has led to a
reduction in sales of the affected Product in such country of the Territory by
more than XXXXX percent (XXX%), and (i) in the case of notification of
infringement XXXXXXXXXXXXXXX, BioSante takes no action against the third party,
but Company does take action under Section 14(b)(i), or (ii) in the case of
notification of infringement XXXXXXXXXXXXXXX, Company takes action under Section
14(b)(ii), then the royalty rates set forth in Section 3(a)(i) with respect to
such Product in such country shall be reduced by XXXXX percentage XXXXX (i.e.
from XXX % to XXX %) on a going-forward basis for such Products in such country,
during all times in which the Generic Equivalent with respect to such Products
remains on sale in such country.

(2)           Single Royalty.  The royalty provided in Section 3(a)(i), as
adjusted, shall not increase for a Product by reason of such Product being
covered by more than one Valid Claim or such Product being covered both by one
or more Valid Claims and by Know How.

(ii)           milestone payments as follows:

(1)           $3.5 million on signing of this Agreement; and

5


--------------------------------------------------------------------------------


[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

(2)           $7 million that becomes fully earned and accrued in favor of BPA
on receipt of FDA approval to commence marketing a Product for the Launch
Indication in the United States (“FDA Approval”), provided that Company may for
its convenience delay the actual payment of such milestone until the earlier of
fourteen weeks after FDA Approval or first commercial sale of a Product in the
United States; and

(3)           $3 million on the first anniversary of achievement of the
milestone described in Section 3(a)(ii)(2); provided, however, that in the event
that FDA Approval is received for the lowest dose that BPA tested in Phase III
clinical trials, BPA shall be entitled to an additional $500,000 (total of $3.5
million) for this milestone.

(iii)          additional milestone payments as follows:

(1)           $XXXXXX upon the first achievement of $XXXXXX of Net Sales of the
Product in the Territory in a calendar year;

(2)           and additional $XXXXXX upon the first achievement of $XXXXXX of 
Net Sales of the Product in the Territory in a calendar year;

(3)           an additional $XXXXXX upon the first achievement of $XXXXXX of Net
Sales of the Product in the Territory in a calendar year;

(4)           an additional $XXXXXX upon the first achievement of $XXXXXX of Net
Sales of the Product in the Territory in a calendar year;

(5)           after the achievement of the milestone provided in Section
3(a)(iii)(4) and after commercial launch of the Product in the Territory for the
Launch Indication, a bonus sales milestone of either (A) an additional $XXXXXX
if Net Sales of the Product in the Territory in the immediately following
calendar year is at least $XXXXXX but less than $XXXXXX or (B) an additional
$XXXXXX if Net Sales of the Product in the Territory in the immediately
following calendar year is at least $XXXXXX (but not both (A) and (B));

(6)           after the achievement of the milestone provided in Section
3(a)(iii)(5), a bonus sales milestone of either (A) an additional $XXXXXX if Net
Sales of the Product in the Territory in the immediately following calendar year
is at least $XXXXXX but less than $XXXXXX or (B) an additional $XXXXXX if Net
Sales of the Product in the Territory in the immediately following calendar year
is at least $XXXXXX (but not both (A) and (B)); and

(7)           after the achievement of the milestone provided in Section
3(a)(iii)(6), a bonus sales milestone of either (A) an additional $XXXXXX if Net
Sales of the Product in the Territory in the immediately following calendar year
is at least $XXXXXX but less than $XXXXXX or (B) an additional $XXXXXX if Net
Sales of the Product in the Territory in the immediately following calendar year
is at least $XXXXXX (but not both (A) and (B)).

Company shall make each of the payments provided in 3(a)(iii) within ten (10)
business days after the occurrence of the applicable milestones.  Company shall
make the payments provided in

6


--------------------------------------------------------------------------------


[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

3(a)(ii), and (iii) above only once, upon the first achievement of the
applicable milestone by the first Product in a country in the Territory, no
matter how many additional times the applicable milestone is achieved.

With the exception of the initial payment required by 3(a)(ii)(1), Company shall
make the payments provided in 3(a)(ii) and 3(a)(iii) above into an escrow
account identified to Company by BPA that is established for the benefit of both
BPA and Antares.  BPA agrees that each such payment by Company into such escrow
account shall satisfy Company’s obligation for such payment to BPA
notwithstanding any dispute that may arise concerning the operation of the
escrow account.  Antares is a third party beneficiary of this Agreement solely
with respect to this provision concerning payments into the escrow account. 
Company shall make the initial payment required by 3(a)(ii)(1) by paying 75%
($2,625,000) to BioSante and 25% ($875,000) to Antares by wire transfer as
follows:

For Antares:

Bank name and address:
XXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXX

Account name: XXXXXXXX
Account number: XXXXXXXX
ABA: XXXXXXXX

For BioSante:

XXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXX
ABA XXXXXXXX
Acct XXXXXXXX
Account Name - XXXXXXXX

4.             Reports and Payments.

(a)           On or before the last business day of January, April, July, and
October of each year of this Agreement, the Company shall submit to BPA a
written report with respect to the preceding calendar quarter (the “Payment
Report”) stating:

(i)            Gross sales and Net Sales made by the Company during such quarter
and an itemization of deductions from gross sales to Net Sales;

7


--------------------------------------------------------------------------------


[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

(ii)           In the case of transfers of Products to an Affiliate of the
Company for sale, rental, or lease of such Products by the Affiliate to third
parties, Net Sales by the Affiliate to third parties during such quarter;

(iii)          A calculation under Section 3 of the amounts due to BPA, making
reference to the application subsection thereof.

(b)           Simultaneously with the submission of each Payment Report, the
Company shall make payments to BPA of the amounts due for the calendar quarter
covered by the Payment Report.

(c)           Inspections and Audit.  Company shall keep full, true and accurate
books of account containing particulars and reasonable supporting documentation
which may be necessary for the purpose of determining the Net Sales of Products,
royalties due thereon and the statements provided by Company pursuant to Section
4(a) above.  Such records shall be kept at Company’s principle place of
business, and shall be open at all reasonable times and upon reasonable advance
notice to the inspection of Antares, BPA, or an independent certified public
accounting firm retained by Antares or BPA, and reasonably acceptable to
Company, for the purpose of verifying any payment made under this Agreement. 
The party initiating the inspection and audit (Antares or BPA) shall bear the
full cost of any such audit, unless the audit discloses that the amount due
during any period audited exceeds the amount paid by (i) ten percent (10%) or
more during the first two (2) years following first commercial sale of a Product
in any country in the Territory; or (ii) five percent (5%) or more thereafter,
in which case Company shall bear the full cost of such audit.  Any additional
royalty found in such audit to be due BPA shall be paid by Company within thirty
(30) days after such finding.

(d)           Interest.  In the event any amount due and payable under this
Agreement is not paid by the due date, then the party owing such amount shall
pay to the other party, without being requested by such other party, interest on
the total outstanding amount at one and one half percent (1.5%) per month, in
United States Dollars.

5.             Product Approvals.

(a)           Launch Indication Approval.  BPA shall use its commercially
reasonable efforts for the good faith prosecution of its pending NDA for
Bio-E-Gel for the Launch Indication; provided, BPA’s commercially reasonably
efforts shall include, at a minimum, performing all regulatory and clinical work
for FDA Approval in the United States of Product for the Launch Indication
(except for changes arising out of non-FDA required marketing, packaging, or
manufacturing changes) at its sole expense not to exceed a fully burdened cost
of $XXXXXX.  After the Effective Date, Company will have the right to
participate in all formal meetings with the FDA regarding such FDA Approval. 
BPA agrees to provide Company with copies of all correspondence and documents to
and from FDA and all notices received from FDA and to also provide Company with
regular updates as Company may reasonably request.  If further or additional
regulatory work and clinical studies are required by the FDA in order to obtain
such FDA Approval and the fully burdened cost to BPA will exceed $XXXXXX,
Company shall

8


--------------------------------------------------------------------------------


[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

have the option, but not the obligation, to fund the excess.  If Company
declines to fund the excess, and if BPA also declines to fund the excess, then
either party shall be permitted to terminate this Agreement and such termination
will be deemed not to be caused by the breach of either party and will be deemed
not to be a termination by Company under Section 16(d).  In the event of
termination under this Section 5(a), BPA agrees to refund to Company the
$3,500,000 initial payment paid by Company to BPA pursuant to Section
3(a)(ii)(1), less any amount actually paid by Company to Antares on account of
such initial payment under the Prime License Agreement; provided, however, BPA
shall use its commercially reasonable efforts to obtain a refund of any portion
of sub-licensee payments paid to Antares under the Prime License Agreement, and
shall promptly pay over to Company any such amounts recovered from or credited
by Antares.

(b)           Transfer of NDA.  Upon FDA Approval of Bio-E-Gel for the Launch
Indication, BPA agrees to assign, and hereby assigns, all right, title and
interest in and to its NDA for Bio-E-Gel for the Launch Indication to Company,
shall promptly transfer all documentation related to such NDA to Company and
agrees to take all such further commercially reasonable action and promptly
execute such further documents as may be reasonably necessary or desirable to
give full effect to such assignment (including without limitation filing any
related documents with the FDA).  After such transfer Company shall be solely
responsible for (i) post FDA Approval regulatory obligations for the Product,
including without limitation the preparation and submission of annual reports,
the reporting of adverse events, and cooperating with governmental regulatory
agencies; (ii) communication with third parties regarding the Product in the
Field in the Territory, including without limitation responding to complaints
and medical inquiries; (iii) investigating all complaints and adverse drug
experiences related to the Product in the Field in the Territory; and (iv)
conducting any voluntary or involuntary recalls of Product in the Territory,
including without limitation recalls required by any governmental authority and
recalls deemed reasonably necessary by Company or BPA.

(c)           Post-Approval Studies.  In the event the FDA requires a Phase IV
study, BPA shall conduct such study but shall only be responsible for XXX% of
the fully burdened cost and expense of any Phase IV commitment up to a maximum
of $XXXXXX, with Company responsible for the excess.  BPA shall from time to
time invoice Company for Company’s share of such costs and expenses, and Company
shall pay such invoices within thirty (30) days of receipt.

(d)           Pre-Approval Changes.  Without limiting BPA’s responsibilities
pursuant to Section 5(a), Company shall be solely responsible, at its own
expense, for all regulatory or clinical work, requirements, cost or expense
arising out of any marketing, manufacturing or packaging changes initiated or
requested by Company in writing prior to FDA Approval.  By way of example and
not limitation, Company has requested that BPA develop XXXXXXXX formats of
Product for detailing and sample purposes, which such development BPA has
commenced, and Company shall going forward direct such development at its
discretion and shall be responsible for all such fully burdened development
costs and expenses for such formats incurred after the Effective Date.  If
Company determines to discontinue such

9


--------------------------------------------------------------------------------


[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

development, it shall give reasonable advance written notice to BPA, and BPA
shall then have the right, but not the obligation, to continue such development
at its sole cost and expense.

(e)           New Indications.  Company shall have the right, in its sole
discretion, to conduct development and commercialization of the Product for any
New Indication in the Territory, subject to and in accordance with the terms and
conditions of this Agreement.  If Company decides to pursue any such New
Indication, Company shall be solely responsible at its sole cost and expense for
accomplishing all Product development and commercialization, including without
limitation (1) any pre-clinical, clinical and regulatory work, additional
clinical testing or other studies and manufacturing requirements relating to the
Product for such New Indication; (2) all FDA and other regulatory obligations
post approval for such New Indication; and (3) any other Product and medical
requirements relating to the sale or marketing of the Product for such New
Indication.  Subject to Section 5(f), Company agrees to provide BPA with copies
of all correspondence and documents to and from FDA and all notices received
from FDA regarding such New Indication and to also provide BPA with regular
updates as BPA may reasonably request.

(f)            Data Sharing.  BPA and Company agree to provide one another
immediate, full and free access to the clinical data and results generated by or
on behalf of each (including by Affiliates and sublicensees of such party and,
in the case of BPA, information received from Antares) with respect to the
Products, and each agrees that the other may utilize all such data and results
directly or through permitted (sub) licensees in pursuit of product approvals in
their respective geographical areas (the Territory for Company and all other
areas for BPA).  BPA shall use commercially reasonable efforts to obtain such
data from other licensees or sublicensees, but BPA shall have no obligation to
share or provide any such information and data regarding Products with Company
under this Section 5(f) if such information is not freely available to BPA with
the right to share same with Company.  For the avoidance of doubt, BPA shall
have the absolute right to freely share all such data and results obtained from
Company with Antares.

(g)           Adverse Events.   The parties shall promptly notify each other of
any material information related to adverse events with Products to the extent
required by applicable law to allow the parties to timely comply with their
adverse event and safety data reporting legal obligations worldwide (including
as these legal obligations may be updated in future).  Each party shall require
its Affiliates and Product licensees and sublicensees to comply with this
Section 5(g).

6.             Diligence; Compliance With Law.

(a)           The Company shall use its best commercially reasonable efforts to
manufacture, market, sell and distribute Products for commercial sale and
distribution throughout the Territory.

(i)            Company shall provide a minimum of XXXXXXXXXXXX sales
representatives to detail the Product for the commercial launch for Launch
Indication in the

10


--------------------------------------------------------------------------------


[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

Territory at the time of such commercial launch, and a minimum of XXXXXXXXXXXX
sales representatives to detail the Product for the Launch Indication in the
Territory XXXXXXXXXXXX after such commercial launch.  Without limiting the
foregoing, Company shall provided a minimum cumulative total of XXXXXXXXXXXX
PDEs as of XXXXXXXXXXXX after commercial launch of the Product for the Launch
Indication in the Territory, a minimum cumulative total of XXXXXXXXXXXX PDEs as
of XXXXXXXXXXXX after such commercial launch and a minimum cumulative total of
XXXXXXXXXXXX PDEs as of XXXXXXXXXXXX after such commercial launch.  Company
shall use promotional and sales efforts for the Product for the Launch
Indication in the Territory that is not less than such promotional and sales
efforts and financial commitment for other products of similar size and market
potential promoted and sold by Company in the Territory and not less than such
promotional and sales efforts and financial commitment made by other similarly
situated pharmaceutical companies for products of similar size and market
potential.  Company shall use best commercially reasonable efforts to fully
launch its promotion and sale of the Product for the Launch Indication in the
Territory within XXXXXXXXXXXX following FDA Approval, but no later than
XXXXXXXXXXXX following receipt of commercial quantities of salable Product for
commercial sale after FDA Approval.  Failure to launch with XXXXXXXXXXXX
following receipt of such commercial quantities of Product after FDA Approval
shall be deemed a material breach of this Agreement.

(ii)           During the term of the Agreement the Company shall not make, have
made, market, sell, offer for sale, or distribute transdermal estrogen-only
products (delivered as a gel and not with a patch or another transdermal
delivery method) for once daily application that directly compete with the
Product for the Launch Indication in the Territory.  However, in the event that
Company is acquired by a third party that is marketing a competing product in at
the time of acquisition, this Section 6(a)(ii) shall not require the acquiring
company to discontinue sales of such product so long as the acquiring company
complies in all other respects with the obligations to diligently sell and
promote the Product.

(b)           The Company shall at all times comply with and adhere to all
statutes, ordinances, laws, regulations, and the like in its conduct of all of
its activities under this Agreement, including without limitation in the
manufacture, marketing, advertising, promotion, distribution, and sale of the
Products.

(c)           The Company shall promptly provide BPA with copies of all
promotional materials used by Bradley for marketing the Product in the Field in
the Territory.  The Company shall also provide BPA an annual summary report of
its commercialization of the Product, including copies of the Company’s actual
draft sales and marketing plans, and afford BPA a reasonable opportunity to
provide input into same and meet with the Company to discuss; provided, however,
that this shall not be construed as a right of BPA to approve such sales and
marketing plans.  In addition, the Company shall provide BPA a mid-year update
to such report summarizing any further developments in the commercialization of
the Product.

11


--------------------------------------------------------------------------------


(d)           The Company shall provide BPA with copies of all correspondence
and documents to and from FDA and all notices received from FDA concerning the
Product, and also provide BPA with regular updates as BPA may reasonably
request.

7.             Proprietary Rights.  Company acknowledges and agrees that as
between Company and BPA, BPA shall have and obtain title to and ownership in the
formulation of the Products, the Patents and the Know How (as that term is
defined in the Prime License Agreement), including, but not limited to, any and
all improvements, developments, and inventions thereof that cover the Products,
if any.  For the avoidance of doubt, any inventions made by Company during the
term of the Agreement that do not cover the Products shall remain the property
of Company.  Nothing in this Agreement shall be interpreted to grant any
ownership, license or other right to any party in or to any improvement,
development or invention of Company arising from its research and development
activities generally to the extent such activities are not directed toward the
Product.   Nothing in this Agreement shall be interpreted to cause any
information relating to Company’s research and development activities generally
to the extent such activities are not directed toward the Product to be
considered the Confidential Information of any party other than Company.

8.             Manufacturing.

(a)           The Company shall use its best commercially reasonable efforts to
have the Product manufactured at all times in sufficient quantities to supply
any demand and any government or commercial requirements, and at all times shall
ensure that such manufacture complies with applicable law.

(b)           Technology Transfer.

(i)            Promptly after the Effective Date, BPA and its Affiliates shall,
and BPA shall use its good faith efforts to cause its contractors, including
without limitation DPT Laboratories, Ltd., 4040 Broadway, Suite 401, San
Antonio, TX, 78209 (“DPT”), who have been manufacturing Product (in any and all
forms) to, perform all technology transfer required to establish all
then-current manufacturing processes (including analytical methods) for Products
(in any and all forms) at Company’s manufacturing facility or the manufacturing
facility of Company’s chosen supplier.  To be clear, this technology transfer
shall include without limitation the transfer by BPA of all manufacturing data
and Know How and copies of any FDA correspondence with respect to manufacture of
Product.  Company shall have the right to share all such manufacturing data and
Know How with any manufacturer the Company engages to manufacture Product, under
terms of confidentiality and non-use no less stringent than those present in
this Agreement.  Notwithstanding anything to the contrary in this Section,
Company’s right and ability to receive such information from DPT is subject to
the Research and Development Services Agreement between BPA and DPT dated as of
May 28, 2003 (the “DPT Agreement”), and Company may be required by DPT to
undertake certain confidentiality obligations provided in Section 8 of the DPT
Agreement and exclusivity obligations provided in Section 7 of the DPT
Agreement, in each case as imposed on BPA in accordance with the DPT Agreement,
in order to receive information from DPT, it being understood, however, that
such exclusivity obligation is conditioned upon DPT honoring its obligations
under the DPT Agreement and the DPT Agreement being in full force and effect. 
If requested by Company, BPA shall use commercially reasonable efforts (not
requiring the payment of money or

12


--------------------------------------------------------------------------------


assumption of other obligations) to assist Company in negotiating with DPT a
commercially reasonable manufacturing price for the Product for the benefit of
Company.

(ii)           At the request of Company, BPA shall reasonably assist Company
with arranging for manufacture of Product to be performed after the Effective
Date by DPT, including without limitation by facilitating introductions of
Company’s representatives to, and the commencement of discussions by such
representatives with, such contacts within DPT as are then reasonably available
to BPA or any of its Affiliates, and offering assistance and consultation to
Company’s representatives with respect to the conduct of any such discussions
with DPT.  BPA shall request that DPT, and give DPT the right to, work
collaboratively with and disclose BPA Confidential Information to Company
regarding the manufacture of Product in the Field in the Territory subject to
this Agreement and the Prime License Agreement.  Company shall request that DPT,
and give DPT the right to, work collaboratively with and disclose Company
Confidential Information to BPA regarding the manufacture of Product in the
Field in the Territory subject to this Agreement and the Prime License
Agreement.

(iii)          Promptly after the Effective Date, BPA shall assign to Company,
and Company shall accept assignment, of the DPT Agreement, provided that BPA
shall remain responsible for any obligations that it may have to DPT under the
DPT Agreement that are due and existing at the time of such assignment
(including, to be clear, indemnification obligations for actions occurring prior
to the time of such assignment).  Company agrees that any confidential
information of BPA held by DPT shall remain the property of BPA and be governed
by the confidentiality provisions of this Agreement.  Upon the termination or
expiration of this Agreement, the Company shall reassign the DPT Agreement to
BPA and BPA shall accept assignment, provided that the Company shall remain
responsible for any obligations that it may have to DPT under the DPT Agreement
that are due and existing at the time of such reassignment (including, to be
clear, indemnification obligations for actions occurring prior to the time of
such reassignment).

(c)           Tag Along Manufacturing.  BPA shall have the right to place orders
for reasonable quantities of Product for sale by BPA or BPA’s licensees outside
the Territory when Product is being made by or for Company; provided, however,
if BPA and BPA’s licensees intend to order sufficient quantities of Product to
comprise a complete manufacturing batch of Product, BPA and its licensees shall
place their own order for such Product independently of Company’s orders. 
Company shall give BPA as much advance notice as reasonably possible, but in no
event less than best commercially reasonable notice, for each manufacturing run
to enable BPA to exercise its rights under this Section 8(c).  BPA shall pay
Company’s actual out of pocket cost for such manufacture including any
surcharges imposed by the manufacturer for partial batches and special packaging
and labeling requirements.  BPA shall make payments for its orders either
directly to the manufacturer or to Company, and shall take delivery either
directly from manufacturer or from Company, with the details of same to be
negotiated in good faith between BPA and Company (subject to the default rules
of the Uniform Commercial Code if agreement on the details is not reached).  In
the event that the manufacturer is not able to fill the entire quantity ordered
by Company and BPA, it shall fill the orders on a pro rata basis.

13


--------------------------------------------------------------------------------


9.             Confidentiality.

(a)           Confidential Information.  In connection with this Agreement, the
parties may provide to each other Confidential Information, including without
limitation each party’s invention disclosures, proprietary materials and/or
technologies, economic information, business or research strategies, trade
secrets and material embodiments thereof.  As used herein, “Confidential
Information” means any information of a confidential or proprietary nature
disclosed by a party to this Agreement to the other party, including, in the
case of Company, royalty reports or development reports submitted pursuant to
this Agreement.  For the avoidance of doubt, any such Confidential Information
related to the Product shall be considered BPA’s Confidential Information.

(b)           Confidentiality and Non Use.  The recipient of the disclosing
party’s Confidential Information shall use such Confidential Information solely
to exercise its rights and perform its obligations under this Agreement, and in
the case of BPA only, under the Prime License Agreement (including, without
limitation, the right to use and disclose such Confidential Information in
regulatory applications and filings), unless otherwise mutually agreed in
writing.  The recipient of a disclosing party’s Confidential Information shall
maintain such Confidential Information in confidence, and shall disclose such
Confidential Information only to those of its employees, agents, consultants,
sublicensees, attorneys, accountants, advisors, and in the case of BPA only,
licensor with respect to the Product who have a reasonable need to know such
Confidential Information and who are bound by obligations of confidentiality and
non-use no less restrictive then those set forth herein.  The recipient of the
other party’s Confidential Information shall take the same degree of care that
it uses to protect its own confidential and proprietary information of a similar
nature and importance (but in any event no less than reasonable care).

(c)           Exclusions.  Confidential Information shall not include
information that:  (i) is in the recipient’s possession prior to receipt from
the disclosing party as demonstrated by contemporaneous documentation; (ii) is
or becomes, through no fault of the recipient, publicly known; (iii) is
furnished to the recipient by an unaffiliated third party without breach of a
duty to the disclosing party; (iv) is independently developed by the recipient
without use of, application of or reference to the disclosing party’s
Confidential Information as demonstrated by contemporaneous documentation.

(d)           Legal Disclosures.  It shall not be a violation of this Section 9
to disclose Confidential Information to the extent required to be disclosed
under applicable law, provided that the recipient, to the extent possible and in
accordance with applicable law, shall give the disclosing party prior written
notice of the proposed disclosure and shall cooperate fully with the disclosing
party to minimize the scope of any such required disclosure.

(e)           Survival.  All obligations of confidentiality and non-use imposed
under this Section 9 shall survive for five (5) years after the termination or
expiration of this Agreement.

(f)            Communications with BPA’s Licensor.  For clarity and without
limitation, during the term of this Agreement, the Company shall not directly
communicate with BPA’s

14


--------------------------------------------------------------------------------


licensor with respect to the Product unless specifically provided for in this
Agreement or unless otherwise specifically authorized in writing by BPA.

10.           Warranty.

(a)           BPA represents and warrants to, and covenants with, Company as
follows:

(i)            Title; Encumbrances.  As of the Effective Date, (a) it is the
sole and lawful owner or exclusive licensee of the entire right, title and
interest in the Patents and Know How in the Territory; and (b) there are no
material outstanding liens, security interests, pledges, charges, mortgages,
restrictions, interests and/or encumbrances of any kind in or burdening any of
the Patents or Know How in the Territory.

(ii)           Prime License Agreement.  As of the Effective Date, (a) the Prime
License Agreement is in full force and effect; (b) the copy of the Prime License
Agreement that BPA has disclosed to Company on or before the Effective Date is a
true and accurate copy of such agreement as in effect as of the Effective Date;
(c) the Prime License Agreement is fully enforceable against Antares to the same
extent as it would have been against Permatec upon execution thereof; (d) BPA
has made all payments and fulfilled all material obligations due and/or owed
under the Prime License Agreement for which the payment or other obligation
arose on or before the Effective Date; (e) BPA is not in material breach of the
Prime License Agreement and has received no notice of breach thereunder; and (f)
the only Patents that as of the Effective Date have been in-licensed were
in-licensed pursuant to the Prime License Agreement.

(iii)          Other Licenses.  As of the Effective Date, BPA has not granted,
and shall not grant during the term of this Agreement, expressly or otherwise,
any assignment, license or other extension or rights, covenant not to sue, or
other similar interest or benefit, exclusive or otherwise, to, under or in the
Patents or the Trademark, in the Field and in the Territory, that remains in
effect or in force as of the Effective Date, other than to Company pursuant to
this Agreement.

(iv)          Non-infringement of Third Party Rights.  To the best knowledge of
BPA’s executive officers without a duty of inquiry, no patents or trade secret
rights owned or controlled by an unaffiliated third party dominate, or would be
infringed or misappropriated by the manufacture, use, sale, offer for sale or
importation of Products (in the case of all activities other than manufacture,
in the Territory), and BPA has received no written claims relating to any claims
of such domination, infringement or misappropriation.

(v)           Claims.  As of the Effective Date, (a) there are no claims,
actions, suits or proceedings commenced, pending or threatened against it or any
of its Affiliates that will, could or might in any way materially affect or
relate to the rights and benefits granted to Company hereunder; and (b) BPA has
not received written notice that any third party intends to challenge the
patentability or validity of any Patent or Trademark.

(vi)          Third-Party Activities; Grounds.  As of the Effective Date, to the
best knowledge of BPA’s executive officers without a duty of inquiry, BPA is
unaware of any (a) activities by third parties that would constitute material
infringement or misappropriation of

15


--------------------------------------------------------------------------------


the Patents or Trademark (in the case of pending claims, evaluating them as if
they were issued); and (b) grounds existing on which any claims, actions, suits
or proceedings might be commenced against Company with respect to the Patents or
Trademark.

(vii)         Patents.  Exhibit A contains a complete list of all Patents that
it or any of its Affiliates owns or controls, as of the Effective Date, that
cover the Products or their manufacture.

(viii)        Clinical Data.  As of the Effective Date, (a) the NDA pending for
the Product contains a complete data package that is to the best knowledge of
BPA’s executive officers without a duty of inquiry and BPA’s good faith belief
sufficient for FDA Approval of such NDA; (b) BPA has disclosed all material
pre-clinical and clinical data regarding the Product in the Territory to both
the FDA and Company; (c) BPA has provided Company with copies of all
correspondence and documents to and from FDA and all notices received from FDA
regarding the Product or the NDA; (d) BPA has performed all clinical studies
regarding the Product in material compliance with all applicable laws and
guidelines and good clinical practice; (e) to the extent post-FDA Approval
studies are required by the FDA as further described in Section 5(c) for the
Launch Indication for the Product, BPA shall perform all such studies in
material compliance with all applicable law and guidelines and good clinical
practice.

(ix)           Safety and Efficacy Data.  As of the Effective Date, BPA has
disclosed to Company all material safety- and efficacy-related data and
information (including without limitation toxicology, carcinogenicity and
mutagenicity data and information) generated by, disclosed to and/or known to
BPA (or that BPA reasonably should know) regarding Products and any information
required to fairly and accurately interpret such data and information and make
BPA’s disclosures thereof to Company complete, accurate and not misleading.

(x)            No Debarment.  As of the Effective Date, in the course of
developing Products, BPA has not, and to its knowledge no other party has,
engaged any person who has been debarred by the FDA or is the subject a
debarment proceedings by the FDA, and BPA hereby covenants that it and its
Affiliates shall not do so during the Term.

(xi)           Competing Products.  During the term of the Agreement BPA shall
not make, have made, market, sell, offer for sale, or distribute transdermal
estrogen-only products (delivered as a gel and not with a patch or another
transdermal delivery method) for once daily application that directly compete
with the Product for the Launch Indication in the Territory.  However, in the
event that BPA is acquired by a third party that is marketing a competing
product in at the time of acquisition, this Section 10(a)(xi) shall not require
the acquiring company to discontinue sales of such product so long as the
acquiring company complies in all other respects with the terms of this
Agreement.

(b)           Other than as expressly provided in this Agreement, neither party
makes any warranty and makes no representation, express or implied, regarding
the Product, Patents or the Trademark or Materials.  IN PARTICULAR, BUT WITHOUT
LIMITATION OF THE GENERALITY OF THE PRECEDING SENTENCE, EACH PARTY HEREBY
EXPRESSLY DISCLAIMS AND DOES NOT GIVE ANY WARRANTY AND MAKES NO REPRESENTATION
WITH RESPECT TO THE PRODUCTS, PATENTS, AND

16


--------------------------------------------------------------------------------


TRADEMARK AND MATERIALS OR ANY CLINICAL TRIALS CONDUCTED BY EITHER PARTY
REGARDING THE PRODUCT AND THE RESULTS THEREOF, INCLUDING WITHOUT LIMITATION, ANY
WARRANTY OF COMPLETENESS, ACCURACY, VALIDITY, ENFORCEABILITY, NON-INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE THEREOF, IN PARTICULAR WITH
RESPECT TO FDA APPROVAL OF THE NDA.  ALL LIABILITIES, REPRESENTATIONS,  AND
WARRANTY BY EACH PARTY ARE EXPRESSLY DISCLAIMED.

(c)           IN NO EVENT WILL EITHER PARTY HAVE ANY LIABILITY TO THE OTHER FOR
ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, EVEN IF
ADVISED OF THE POSSIBILITY THEREOF.  THE ALLOCATION OF LIABILITY IN THIS
PARAGRAPH REPRESENTS THE AGREED AND BARGAINED FOR UNDERSTANDING WITH RESPECT TO
THE ALLOCATION OF RISKS INHERENT IN THIS AGREEMENT.

11.           Prohibition Against Use of Names; Confidentiality of Agreement.

(a)           Neither party shall use the name, insignia, or symbols of the
other party, its faculties or departments, or any variation or combination
thereof, or the name of any director, officer, employee, agent or representative
of such other party for any advertising, packaging or other promotional or
publicity purpose without such other party’s prior written consent; provided,
however, that either party may identify the other party if required by law,
regulation, court order or the rules of any securities exchange on which the
identifying party’s stock is traded.  Upon execution of this Agreement, BPA and
Company may each issue a press release in the form annexed hereto as Exhibit C1
and Exhibit C2, respectively.  Either party may issue future press releases
regarding this Agreement with the prior written approval of the other party,
such approval not to be unreasonably withheld or delayed (and in any event
provided within three (3) days).  Once the content of a press release has been
approved by the other party, a party may release future press releases that
contain substantially the same content without additional approval.  Upon
issuing any press release, the party doing so shall simultaneously copy the
other party.

(b)           Subject to the provisions of this Section 11, including the
exception for any public disclosures made in compliance with the terms of
Section 11(a), the parties agree that the terms of this Agreement are
confidential and will not be disclosed by either party to any third party
(except to a party’s professional advisor) without advance written permission of
the other party, provided that either party may make any filings or disclosures
of this Agreement or its terms required by law or regulation in any country so
long as such party uses its reasonable efforts to obtain confidential treatment
for portions of this Agreement as available, consults with the other party, and
permits the other party to participate, to the extent practicable, in seeking a
protective order or other confidential treatment, and further provided that
either party may disclose the terms of this Agreement to a third party (and its
professional advisors) when such disclosure is reasonably necessary in
connection with (i) a merger, acquisition, placement, investment, or other such
transaction with such third party, or (ii) the sale of securities to or other
financing from such third party or a financing underwritten by such third party,
in which case disclosure may be made to any person or entity to whom such third
party sells such securities (and its

17


--------------------------------------------------------------------------------


professional advisers).  Advance written permission for disclosure will not be
required when a party is ordered to disclose information concerning the
Agreement by a competent tribunal or such disclosures are required by law,
regulation, or stock exchange rules, except that such party will make all
reasonable efforts to limit any disclosure as may be required in the course of
legal proceedings by entry of an appropriate protective and confidentiality
order, and will provide the other party with as much advance notice of such
circumstances as is practicable.

12.           Compliance with Governmental Obligations.

(a)           Each party shall comply upon reasonable notice from the other
party with all governmental requests related to the Product or this Agreement
directed to either party, including without limitation by providing all
information, data and assistance necessary to comply with legitimate
governmental requests related to the Product or this Agreement.  Each party
shall promptly notify the other party of all such governmental requests.

(b)           The Company shall ensure that its activities under this Agreement
including but not limited to marketing, sale and commercial distribution of the
Product comply with all government regulations in force and effect including,
but not limited to, federal, state, and municipal legislation and regulations.

13.           Indemnity and Insurance.

(a)           The Company will indemnify and hold BPA, its Affiliates and their
respective officers, directors, employees and agents (collectively the “BPA
Indemnitees”) harmless against any and all losses, damages, liabilities,
judgments, fines, amounts paid in settlement, expenses and costs of defense
(including without limitation reasonable attorneys’ fees) (collectively
“Losses”) resulting from any action, suits, claims, demands, or prosecutions
brought or initiated by a third party (each a “Third Party Claim”) to the extent
such Third-Party Claim arises out of  (i) the breach or alleged breach of any
representation, warranty or covenant by Company contained herein; (ii) the
negligence or willful misconduct of any Company Indemnitee; and (iii) the
development, manufacture, storage, handling, use, sale, offer for sale or
importation of Product by or for Company and its Affiliates, sublicensees and
distributors; provided that such indemnity shall not apply to the extent BPA has
an indemnification obligation pursuant to Section 13(b)(ii) for such Loss.

(b)           BPA shall indemnify, hold harmless and defend Company, its
Affiliates and sublicensees, and their respective officers, directors, employees
and agents (the “Company Indemnitees”) from and against any and all Losses
resulting from any Third Party Claim against them to the extent that such Third
Party Claim arises out of  (i) the breach or alleged breach of any
representation, warranty or covenant by BPA contained herein; (ii) the
negligence or willful misconduct of any BPA Indemnitee, or (iii) the
development, manufacture, storage, handling, use, sale, offer for sale or
importation of Products by or for BPA Indemnitees; provided that such indemnity
shall not apply to the extent Company has an indemnification obligation pursuant
to Section 13(a)(ii) for such Loss.

(c)           Procedure.  A party whose BPA Indemnitee or Company Indemnitee is
entitled to be indemnified pursuant to this Section 13 (the “Indemnified Party”)
shall give prompt

18


--------------------------------------------------------------------------------


notice of the Third Party Claim to the other party (the “Indemnifying Party”)
and the Indemnifying Party shall defend against such Third Party Claim with the
reasonable cooperation of the Indemnified Party; provided that the Indemnifying
Party shall not make any settlement of any such Third Party Claim that includes
an admission of liability by the Indemnified Party or adversely affects the
intellectual property of the Indemnified Party without the prior written consent
of the Indemnified Party, which consent shall not be unreasonably withheld,
conditioned or delayed.  The Indemnified Party shall have the right to be
present in person or through counsel at substantive legal proceedings relating
to the Third Party Claim giving rise to the Indemnified Party’s right to
indemnification hereunder.  If the parties cannot agree as to the application of
Sections 13(a) and 13(b) to any Loss or Third Party Claim, the parties may
conduct separate defenses of such Third Party Claim.  In such case, each party
further reserves the right to claim indemnity from the other in accordance with
Sections 13(a) and 13(b) upon resolution of such underlying Third Party Claim.

(d)           Company shall maintain, during the term of this Agreement,
comprehensive products liability insurance with reputable and financially secure
insurance carriers reasonably acceptable to BPA (but in no event less than rated
A by AM Best) to cover the activities of the parties related to the Product
hereunder, for minimum limits of $10,000,000 combined single limit for bodily
injury and property damage per occurrence and in the aggregate.  Such insurance
shall include BPA as an additional named insured.  Such insurance shall be
written to cover claims incurred, discovered, manifested, or made during or
within three (3) years after the expiration of this Agreement.

(e)           Each of BPA and Company shall at all times comply with all
statutory workers’ compensation and employers liability requirements covering
its employees with respect to activities performed under this Agreement.

(f)            BPA shall add Company as an additional named insured on BPA’s
clinical trial insurance, solely with respect to clinical trials conducted by
BPA relating to the Product in the Field in the Territory, should it be
necessary to conduct Phase IV clinical trials as per Section 5(c).  BPA shall
maintain: (i) comprehensive general liability insurance and (ii) during any such
clinical trials conducted by BPA related to the Product in the Field in the
Territory, comprehensive clinical trial liability insurance to cover such
clinical trials, in each case with reputable and financially secure insurance
carriers reasonably acceptable to Company (but in no event less than rated A by
AM Best).

14.           Intellectual Property.

(a)           Patent Prosecution.  As between the parties and to the extent that
BPA has the right to do so under the Prime License Agreement: (i) BPA shall be
responsible for the preparation, filing, prosecution and maintenance of the
Patents in the Territory; provided, however, that Company shall reimburse BPA
for any such costs and (ii) BPA shall reasonably cooperate with Company to seek
Company’s input and comments on prosecution strategy, and shall provide Company
with a copy of each submission made by BPA to a patent authority in the
Territory regarding a Patent.  Notwithstanding anything in the foregoing, if BPA
(and any

19


--------------------------------------------------------------------------------


[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

third party with the right to prosecute or maintain any Patent under the Prime
License Agreement) determines in its sole discretion to abandon or not maintain
such Patent anywhere in the Territory, then BPA shall provide Company with
thirty (30) days prior written notice before any relevant deadline relating to
the relevant Patent and shall offer in writing to Company the transfer of the
respective Patent (if owned by BPA) or transfer of the right to prosecute and
maintain the relevant Patent (if in-licensed to BPA).  In the event Company
accepts such offer to transfer the Patent within thirty (30) days after receipt
of the offer, BPA shall take all measures necessary for the transfer and
assignment of the Patent to Company and shall execute all documents necessary
therefore.  In the event Company does not accept BPA’s offer within the thirty
(30) days time period, BPA is free to abandon the respective Patent.  Further,
to the extent permissible under the Prime License Agreement, BPA agrees to use
good faith efforts to persuade Antares to add independent claims that solely
cover estrogen-only products to any U.S. patent applications within the
Patents.  The cost and expense associated therewith shall be borne and
reimbursed by Company.

(b)           Patent Enforcement.

(i)            XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

(ii)           XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX XXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

20


--------------------------------------------------------------------------------


(c)                                  Parallel Importation Enforcement.  BPA will
use commercially reasonable efforts to take such legal action as may be
appropriate against its licensees or sublicensees causing the importation into
the Territory of Product sold and intended for sale outside of the Territory (so
called “grey market” goods).

(d)                                 Patent Term Restoration and Regulatory
Exclusivity.  The parties shall take commercially reasonable efforts to
cooperate with each other in obtaining patent term restoration or extension,
supplementary protection certificates, regulatory data extensions or
exclusivity, or their equivalents, in the Territory where applicable, with any
expense for same directed at the Product to be paid by Company.  For the
avoidance of doubt, this paragraph imposes no obligation on BPA to conduct or
fund clinical studies.

(e)                                  Patent Marking and Rights.  Prior to the
issuance of patents, the Company will mark Products made, sold, or otherwise
disposed of by it under the license granted in this Agreement with the words
“Patent Pending,” and following the issuance of one or more patents, with the
numbers of such patents, in accordance with the requirements set forth in 35
U.S.C. § 287(a), in each case subject to regulatory restrictions imposed by the
FDA or any other regulatory agency with jurisdiction over approval of human
pharmaceuticals in the Territory.  The Company shall not challenge or contest,
or assist or encourage others to challenge or contest, the validity and
enforceability of the Patents.

15.                                 Trademark.

(a)                                  Quality.  The Company shall ensure that the
Products, as well as all packaging, advertisements, and marketing materials
(collectively, “Materials”) shall be of high quality and comply in all respects
with all applicable laws, regulations, FDA requirements, and the descriptions
and standards of the NDA.

(b)                                 Use of Trademark.

(i)                                     Company may brand all Products and
Materials with the Trademark and if so shall use the notation ® in association
with the Trademark along with an indication that the Trademark is registered to
BPA.  To be clear, Company shall also be free to market the Products and
Materials within the Territory with trademark(s) of its own choosing; provided,
however, that upon any termination of this Agreement other than termination by
Company pursuant to Sections 16(b) or 16(c) (and, to be clear, other than
expiration of this Agreement), ownership of any such trademark shall be
transferred to BPA along with any applicable goodwill.  Company shall not join
any term to the Trademark to create a new trademark.

(ii)                                  Company shall use the Trademark in
accordance with usual trademark practice.  Company shall not, by any act or
omission, tarnish, disparage, degrade, dilute or injure the reputation of the
Trademark or BPA and/or the goodwill associated therewith.  The Trademark must
not be used in any manner that causes confusion as to the source or origin of
the Product.  Company shall not use any other trade name, trademark or service
mark, in combination with the Trademark in such a manner as to create or appear
to create a combination or unitary trademark.

21


--------------------------------------------------------------------------------


[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

(c)                                  Ownership.  Company agrees that
notwithstanding any provision of this Agreement, all uses of the Trademark (and
the goodwill represented thereby) shall inure to the benefit of BPA.  Company
acknowledges the exclusive ownership of the Trademark by BPA and shall not do
anything inconsistent with or in derogation of such ownership.

(d)                                 The Trademark Rights.  The Company shall not
challenge or contest, or assist or encourage others to challenge or contest, the
validity and enforceability of the Trademark.

16.                                 Term of Agreement.

(a)                                  This Agreement shall be effective as of the
date first set forth above and shall continue in full force and effect until its
expiration or termination in accordance with this Section 16.

(b)                                 This Agreement may be terminated by either
party upon written notice after written notice specifying such alleged breach in
reasonable detail and a reasonable opportunity to cure.  In the case of
non-payment, such reasonable opportunity to cure shall not be greater than ten
(10) calendar days and BPA and Company shall not be relieved of any obligations
as a result of any termination of this Agreement for reason of non-payment.

(c)                                  Either party may immediately terminate this
Agreement upon written notice  should the other party file a petition under any
bankruptcy or insolvency act or have any such petition filed against it that is
not dismissed within ninety (90) days.

(d)                                 If FDA Approval in the United States of
Product for the Launch Indication is obtained, but the total of (i) Company’s
share of the fully burdened cost of post-approval studies required by FDA and
(ii) the fully burdened cost of any additional studies required to obtain
approval by the FDA for the lowest dose of the Product that BPA tested in Phase
III clinical trials together exceeds $XXXXXX, Company shall have the right to
terminate this Agreement and return the rights granted hereunder to BPA upon
ninety (90) days prior written notice to BPA; provided, however, that Company
must within thirty (30) days after the effective date of such termination pay
BPA $XXXXXX plus any further amounts that as of the effective date of such
termination had accrued or were due BPA under any other provisions of this
Agreement, excluding, however, any milestone payments under Sections 3(a)(ii)(2)
($7 million) or 3(a)(ii)(3) ($3.0 million or $3.5 million) regardless of whether
or not such milestone payment has then accrued.  For clarity, Company shall not
have the obligation to pay BPA under this Section 16(d) if Company terminates
this Agreement under Section 5(a).

(e)                                  If not terminated under (b)-(d) above, this
Agreement shall expire upon the expiration of the Royalty Term in the Territory
with respect to the Product.  Upon such expiration, the licenses granted under
Sections 2(a) and 2(b) shall survive, the licenses granted in Section 2(a) shall
automatically become non-exclusive, irrevocable, fully paid-up, and royalty-free
licenses, and the license granted in Section 2(b) shall automatically become an
exclusive, irrevocable, fully paid-up and royalty-free license.

22


--------------------------------------------------------------------------------


(f)                                    Upon any termination of this Agreement
other than termination by Company pursuant to subsections (b) or (c) above (and,
to be clear, other than expiration of this Agreement), the licenses granted
under Sections 2(a) and 2(b) to Company shall terminate and any and all
information, trademarks, documents, Patents, and Know How (as that term is
defined in Section 1.6 of the Prime License Agreement) relating to the Product,
including all copies in whatever form or media, shall be immediately provided to
and assigned to BPA; provided, however, Company may maintain one copy of any
such information solely for purposes of exercising its legal rights hereunder. 
After such transfer Company agrees to provide BPA with copies of all
correspondence and documents to and from FDA and all notices received from FDA
and to also provide BPA with regular updates as BPA may reasonably request. 
Further, upon any such termination of this Agreement, Company assigns all right,
title and interest in and to the NDA to BPA, shall promptly transfer all
documentation related to such NDA to BPA, and agrees to take all such further
best commercially reasonable action and promptly execute such further documents
as may be reasonably necessary or desirable to give full effect to such
assignment, including without limitation submitting a letter to the FDA
requesting transfer and any related documents with the FDA to effect such
transfer.  After such transfer of the NDA to BPA, Company agrees to cooperate
with BPA, at Company’s own expense for a reasonable transition period, regarding
(i) post FDA Approval regulatory obligations for the Product, including without
limitation the preparation and submission of annual reports, the reporting of
adverse events, and cooperating with governmental regulatory agencies; (ii)
communication with third parties regarding the Product, including without
limitation responding to complaints and medical inquiries; (iii) investigating
all complaints and adverse drug experiences related to the Product; and (iv)
giving such notice as BPA may request to the FDA and to DPT or any other
contract manufacturer of Product.

(g)                                 Upon termination of this Agreement by
Company pursuant to subsections(b) or (c) above, the licenses granted in
Sections 2(a) and 2(b) to Company shall survive such termination until
expiration of the Royalty Term.  In such case, upon expiration of the Royalty
Term in the Territory with respect to the Product, the provisions of Section
16(e) shall take effect as if this Agreement had expired.

(h)                                 If this Agreement terminates for any reason,
Company shall have the right to sell any Product that it has in process or in
inventory as of the effective date of notice of such termination, provided that
Company pays all royalties and milestones due on Net Sales thereof in accordance
with Section 3 and further provided that such sell-off period shall be limited
to 90 days from termination.  Upon termination of this Agreement, Company shall
remain liable for any involuntary or voluntary recalls of Product sold pursuant
to this Agreement.

(i)                                     In the event that the Prime License
Agreement terminates for breach by BPA that is not caused by the action or
inaction of Company, this Agreement together with all of BPA’s rights and
obligations hereunder (including all future payments and performance under this
Agreement by Company) shall be deemed to be irrevocably assigned to Antares
automatically without the need for any further action by any party, and this
Agreement shall thereafter continue in full force and effect between Company as
the direct licensee and Antares as licensor.  For the avoidance of doubt, upon
such assignment all obligations of Company to BPA other than confidentiality
obligations shall cease to be of any further force or effect, with the exception
of amounts due or payable to BPA on account of sales or other activities that

23


--------------------------------------------------------------------------------


occurred prior to such assignment (even if the date for actual payment of such
amounts is under the terms of this Agreement after such assignment), which shall
be paid to BPA when they would otherwise be due under this Agreement.

(j)                                     In the event that the Prime License
Agreement terminates for liquidation or bankruptcy of BPA, this Agreement
together with all of BPA’s rights and obligations hereunder (including all
future payments and performance under this Agreement by Company) shall be deemed
to be irrevocably assigned to Antares automatically without the need for any
further action by any party, and this Agreement shall thereafter continue in
full force and effect between Company as the direct licensee and Antares as
licensor.  For the avoidance of doubt, upon such assignment all obligations of
Company to BPA other than confidentiality obligations shall cease to be of any
further force or effect, with the exception of amounts due or payable to BPA on
account of sales or other activities that occurred prior to such assignment
(even if the date for actual payment of such amounts is under the terms of this
Agreement after such assignment), which shall be paid to BPA when they would
otherwise be due under this Agreement.

17.                                 Notices.  Any notice required or permitted
to be given under this Agreement shall be sufficient if sent by certified mail
(return receipt requested), postage pre-paid, to the attention of the Chief
Executive Officer of the respective company at the address set forth above or to
such other address as a party may specify by notice hereunder.

18.                                 No Agency or Joint Venture.  The Company is
not an agent, joint venturer or partner of BPA, and the parties do not intend to
create an agency, joint venture or partner relationship.  Company and BPA shall
be independent contractors.  Neither Company nor BPA shall have the authority to
make any statements, representations or commitments of any kind, or take any
action, which shall be binding on the other, without the prior consent of the
party to do so, except as expressly provided for herein.

19.                                 Assignment.  Neither party may assign this
Agreement without the prior written consent of the other, which consent shall
not be unreasonably withheld or delayed.  Such consent shall not be required for
any assignment to a party that succeeds to all or substantially all of the
assigning party’s (or, in the case of Company, the Kenwood Therapeutics Products
division of Company’s) business or assets (whether by sale, merger, operation of
law or otherwise), provided that such assignee agrees in writing to be bound by
the terms and conditions of this Agreement.  Notwithstanding the foregoing,
Company may assign this Agreement without BPA’s consent to its Kenwood
Therapeutics Products division or other Affiliate of Company, provided that
Company guarantees the performance of such assignee.  Any purported assignment
in contravention of this provision shall be null and void.

20.                                 Non-Waiver and Entirety.  Any failure of
either party to enforce any obligations under this Agreement shall not be deemed
a waiver of such obligations.  This Agreement constitutes the entire agreement
and understanding of the parties and supersedes all previous communication
between the parties.  Notwithstanding the foregoing, the parties acknowledge
that certain rights granted to Company under this Agreement are derived from,
and subservient to, the rights granted to BPA under the Prime License Agreement.

24


--------------------------------------------------------------------------------


21.                                 Governing Law.  This Agreement is governed
by and construed in all respects in accordance with the laws of the State of
Illinois, USA and the United States of America (without regard to conflicts of
laws principles), excluding the United Nations Convention on Contracts for the
International Sale of Goods. 

22.                                 Dispute Resolution.

(a)                                  Conciliation.  The parties wish first to
seek an amicable settlement of all disputes, controversies or claims arising out
of or relating to this Agreement by conciliation in accordance with the UNCITRAL
Conciliation Rules now in force.  The conciliation shall take place in Chicago,
Illinois (USA) before a conciliator.  If assistance is needed in connection with
the appointment of a conciliator or other administrative matters, JAMS
Endispute, Inc., 222 S. Riverside Plaza, Chicago, Illinois, US (telephone
312-739-0200) shall be the institution to render such assistance.  The language
to be used in the conciliation proceedings shall be English.

(b)                                 Arbitration.  Subject to possible court
proceedings under Section 22(d) of this Agreement, if any conciliation
proceedings under Section 22(a) of this Agreement are terminated in accordance
with Article 15 of the UNCITRAL Conciliation Rules or rejected in accordance
with Article 2 of those Rules, without resolution of the disputes, controversies
or claims, then all said disputes, controversies or claims shall be determined
by arbitration in accordance with the UNCITRAL Arbitration Rules now in force,
as supplemented by the IBA Rules on the Taking of Evidence in International
Commercial Arbitration, as adopted June 1, 1999, insofar as said IBA Rules are
not inconsistent with the express provisions of this Agreement.  The language to
be used in the arbitral proceedings shall be English.  There shall be three (3)
arbitrators, the place of arbitration shall be Chicago, Illinois (USA) and the
appointing authority shall be JAMS Endispute, Inc.  In rendering the award, the
arbitrator shall follow and apply the substantive laws of the State of Illinois
(without regard to conflict or choice of laws principles).  The arbitrator shall
have the authority to award compensatory damages only, subject to the
limitations described in this Agreement.  Each party shall pay the fees of its
own attorneys, expenses of witnesses and all other expenses and costs in
connection with the presentation of such party’s case (collectively, “Attorneys’
Fees”).  The remaining cost of the arbitration, including without limitation,
fees of the arbitrator, costs of records or transcripts and administrative fees
(collectively, “Arbitration Costs”) shall be borne equally by the parties. 
Notwithstanding the foregoing, the arbitrator in the award may apportion said
Attorneys’ Fees and Arbitration Costs, pursuant to Articles 38 through 40 of the
UNCITRAL Arbitration Rules.  The award rendered by the arbitrator shall be
final, and judgment may be entered in accordance with the applicable law by any
court having jurisdiction thereof.

(c)                                  Confidentiality.  The existence and
resolution of any conciliation and/or arbitration shall be kept confidential,
and the parties, the conciliator and the arbitrator shall not disclose to any
person any information about such arbitration.

(d)                                 Court Proceedings.  Notwithstanding the
arbitration provisions in Section 22(b) of this Agreement, either party shall
have the right to sue in any court of competent jurisdiction to collect from the
other party funds due and owing such party hereunder.  Section 22(b) of this
Agreement shall not be construed to prevent either party from seeking injunctive
relief against

25


--------------------------------------------------------------------------------


the other party from any judicial or administrative authority of competent
jurisdiction to enjoin that party from breaching this Agreement pending the
resolution of a dispute by arbitration, pursuant to said Section 22(b).  Any
action to confirm an arbitration award or any other legal action related to this
Agreement between the parties may be instituted in any court of competent
jurisdiction.  BPA and Company each waive their right to a trial by jury in any
such court proceedings.

23.                                 Severability.  Each party hereby
acknowledges that it does not intend to violate any public policy, statutory or
common laws, rules, regulations, treaty or decision of any government agency or
executive body thereof of any country or community or association of countries. 
Should one or more provisions of this Agreement be or become invalid, the
parties agree that it is their intent that the remainder of the Agreement shall
continue in effect, and shall substitute, by mutual consent, valid provisions
for such invalid provisions which valid provisions in their economic effect are
sufficiently similar to the invalid provisions that it can be reasonably assumed
that the parties would have entered into this Agreement with such valid
provisions.

24.                                 Headings.  Section headings contained in
this Agreement are for convenience of reference only and shall not in any way
affect the interpretation of this Agreement.

25.                                 Further Assurances.  Each party agrees to
take or cause to be taken such further actions, and to execute, deliver and file
or cause to be executed, delivered and filed such further documents and
instruments, and to obtain such consents, as may be reasonably required or
requested in order to effectuate fully the purposes, terms and conditions of
this Agreement.

26.                                 Execution.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

[signature page follows]

26


--------------------------------------------------------------------------------


IN WITNESS THEREOF, BPA and the Company have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
written above.

BioSante Pharmaceuticals, Inc.

 

 

 

 

 

By

/s/ Stephen M. Simes

 

 

 

Stephen M. Simes

 

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

 

Bradley Pharmaceuticals, Inc.

 

 

 

 

 

By

/s/ Daniel Glassman

 

 

 

Daniel Glassman

 

 

 

President and Chief Executive Officer

 

 

27


--------------------------------------------------------------------------------


[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

EXHIBIT A

PATENTS

(i) – United States Patents

 

(ii) Ex-U.S. Patents

U.S. Patent No. 5,891,462

 

PCT Application No. PCT/US04/007291

U.S. Patent Application No. 10/798,111

 

Canadian Application No. 2,515,426

U.S. Patent Application No. 10/798,161

 

Canadian Application No. 2,207,144

XXXXXXXXXXXXXXXXXXXXXXX

 

China Application No. 200480005123.9

 

 

Indonesian Application No. W-00200502415

 

 

Israeli Application No. 170454

 

 

Mexican Application No. PA/a/2005/008648

 

 

New Zealand Patent No. 328021

 

 

New Zealand Application No. NZ 541854

 

 

South African Patent No. 97/4981

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28


--------------------------------------------------------------------------------


EXHIBIT B

PRIME LICENSE AGREEMENT FLOW-THROUGH PROVISIONS

[See the License Agreement, dated June 13, 2000, between Permatec Technologie,
AG (now known as Antares Pharma) and BioSante Pharmaceuticals, Inc., as amended
by Amendments Nos. 1, 2, 3, 4, 5 and 6 thereto, that are Exhibits 10.21 through
10.27, respectively, to BioSante’s Annual Report on Form 10-K for the year ended
December 31, 2006.  Confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended, has been granted with respect to designated
portions of Exhibits 10.21 through 10.26 and confidential treatment has been
requested with respect to designated portions of Exhibit 10.27.

29


--------------------------------------------------------------------------------